       Case 1:20-cv-00183-MW-GRJ Document 8 Filed 09/24/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

CHRISTOPHER JON PERGROSSI,

      Plaintiff,

v.                                            Case No. 1:20cv183-MW/GRJ

DEPARTMENT OF
VETERANS AFFAIRS,

     Defendant.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 5. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The Complaint, ECF No. 1, is

DISMISSED for failure to state a claim upon which relief may be granted. This

dismissal is without prejudice to Plaintiff’s right to file a subsequent FTCA case




                                          1
       Case 1:20-cv-00183-MW-GRJ Document 8 Filed 09/24/20 Page 2 of 2




pertaining to his medical care, to the extent Plaintiff believes he can allege sufficient

facts to support a claim.” The Clerk shall also close the file.

      SO ORDERED on September 24, 2020.


                                         s/ MARK E. WALKER
                                         Chief United States District Judge




                                           2
